Opinion issued August 16, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-16-00319-CV
                             ———————————
          HASSAN CHAHADEH, EDWARD LABORDE, JR., AND
                 DONALD W. SAPAUGH, Appellants
                                          V.
                    STAMBUSH STAFFING, LLC, Appellee


              On Appeal from the County Civil Court at Law No. 1
                            Harris County, Texas
                        Trial Court Case No. 1057462


                           MEMORANDUM OPINION

      Appellants Hassan Chahadeh, Edward Laborde, Jr., and Donald W. Sapaugh

have failed to timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file

brief); id. 38.8(a) (governing failure of appellant to file brief). After being notified

that this appeal was subject to dismissal, appellants did not adequately respond. See
TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case). Appellee Stambush

Staffing, LLC subsequently filed a motion to dismiss this appeal for want of

prosecution. We grant appellee’s motion and dismiss the appeal for want of

prosecution for failure to timely file a brief. We dismiss any other pending motions

as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                         2